The Chancellor.
This suit was brought for the recovery of damages for the forcible, unlawful ejection of the plaintiff by the defendant’s agent from the defendant’s ferryboat. At the trial the judge charged that if the jury should find that the plaintiff did pay his fare, the damages, under the evidence and pleadings in the cause, should be only compensation for his loss of time for the period that he was detained from his business, and the money he paid, or its equivalent, to go across the river at the Market street (another) ferry, and the injury (if any) to his clothing, and other actual damages (if any), and that it was not a case, under the evidence and pleadings, in which they legally could give what are termed punitive, vindictive or exemplary damages, and that there was no evidence that the plaintiff was injured in his person. The plaintiff’s counsel excepted to this charge, and requested the court to instruct the jury that if they should find that the plaintiff had paid his fare before he was ejected from the boat, he would be entitled to be awarded a fair and reasonable compensation for the indignity and consequent injury to his feelings on being thus treated, but the court refused, and again charged on the subject of damages as above stated.
The charge was erroneous; the judge should have charged as requested. The judgment should be reversed.
For affirmance—None.
For reversal—The Chancellor, Chief Justice, Depue, Dixon, Knapp, Mague, Need, Scudder, Van Syckel, Clement, Cole, Paterson, Whitaker. 13.